EXHIBIT 99.1 Transcript of CHDT Corp. CHDT 2007 Third Quarter ConferenceCall November 19, 2007 PARTICIPANTS Howard Ullman, Chairman of the Board. Operator: Greetings and welcome to the CHDT Corp. Third Quarter Earnings Conference Call. At this time, all participants are in a listen-only mode. A brief question-and-answer session will follow the formal presentation. If anyone should require operator assistance during the conference, please press *0 on your telephone keypad. As a reminder, this conference is being recorded. It is now my pleasure to introduce your host, Mr. Howard Ullman, Chairman for CHDT Corp. Thank you Mr. Ullman, you may now begin. Howard Ullman - CHDT Corp.- Chairman of the Board: Thank you LaTonya. Good morning shareholders. Welcome to our quarterly recap and current development update of CHDT Corp. We have gathered many investor questions e-mailed over the past few weeks, and we will try to answer all of your questions in this commentary. We will then open the floor for additional questions after the commentary. Our third quarter was momentous in three aspects. One, the Capstone Lighting program was distributed in the annual planogram set in 2,600 stores, with two of the largest retailers in the country. That store count will be expanded to 3,100 stores, as one of the retailers using their own private label packaging has just committed to adding their remaining 500 stores to this program due the strong sales in October, as per the press release this morning. These additional store orders will be delivered during the first quarter of 2008. Capstone's book light division will double its sales over last year, and I am proud to see this line of products performing so well since acquiring Capstone and deploying our new management and sales team this year. The second major accomplishment was launching out STP branded tools and automotive accessory lines, which are described in detail on our website at www.stptools.com. We signed our exclusive five-year license in April with the Clorox Company, and in a mere six months our development team was able to successfully launch over 35 new unique items. This performance is a testament to the dedication, professionalism, and skill sets of our staff. We received a very positive response from visitors to our booth at the APEXshow in Las Vegas, and business meetings across the country are scheduled or taking place in the days and weeks ahead. I've had many e-mails asking if we took orders at the show. This was not an order writing show. The tradeshow served as a great platform to formally introduce out STP branded products to the retail industry. Dealing with the large national and regional retailers is a structured process. Many factors enter into the timing of new program implementations: buyer's annual review calendars, store reset operational calendars, seasonality, promotional schedules, and the time necessary to formally review and compare competitive programs. The response to our programs has been nothing short of great, butthe conversion of that expressed interest to program implementation is time consuming and structured by each retailer independently. As a rule of thumb, we would be shipping orders approximately 90 days from initial order commitments. Therefore, we will see gradual growth through the first quarter, and momentum will build throughout the year. I look forward to our 2008 quarter end reviews. 1 This leads to our third milestone in our current business plan, which is to achieve continued and steady revenue growth. We are determined to build traction at retailand to ensure long-standing success. Although we are experiencing significant growth within existing product lines, as new lines roll out, we believe double-digit increases will continue quarter-to-quarter throughout 2008. Gross sales have doubled quarter-to-quarter so far this year versus 2006;a 24% increase first quarter, 55% increase second quarter, and 103% increase in gross sales in the third quarter, and so far in the fourth quarter we have already surpassed third quarter gross sales.
